[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION FOR CONTEMPT
Plaintiff's motion for contempt was previously denied on August 1, 1991. Plaintiff's motion to reargue dated August 22, 1991 is also denied for the following reasons.
1. The requested relief cannot be obtained by a motion for contempt.
2. There is no violation of a prior court order relative to this real estate and therefore the defendant is not in contempt.
3. The court does not have the requisite jurisdiction over said real estate in that Connecticut General Statute 46b-81 is only operative at the time of dissolution and not thirteen years thereafter.
4. The present owner of said real estate in question is a necessary party and must be given the opportunity to appear and defend his title to the real estate.
5. Plaintiff's service upon the non appearing defendant is suspect.
6. The plaintiff offered no sworn testimony upon which a civil contempt could be based.
7. The plaintiff has failed to make a prima facie case.
8. A motion for contempt is not the proper vehicle to gain the relief which the plaintiff seeks. Plaintiff must bring a complaint citing her former husband who is apparently the grantor of said real estate and also the party who is the grantee of same. CT Page 9559
The motion to reargue the motion for contempt is denied.
BALLEN, JUDGE